


Exhibit 10.39

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (the “Agreement”) dated March 10, 2008 by and between
Lantheus Medical Imaging, Inc., a Delaware corporation (the “Company”) and
Michael Duffy (“Executive”).

 

The Company desires to employ Executive and to enter into an agreement embodying
the terms of such employment;

 

Executive desires to accept such employment and enter into such an agreement;

 

In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows:

 

1.             At-Will Employment.  Executive’s employment with the Company
commenced as of January 16, 2008 (the “Effective Date”).  Such employment shall
be “at-will” employment.  Subject to the terms of this Agreement, the Company
may terminate Executive’s employment and this Agreement for any reason at any
time, with or without prior notice and with or without Cause (as defined
herein), but subject to certain terms set forth in Section 8 below.  Similarly,
subject to the terms of this Agreement, Executive may terminate his employment
at any time, subject to Section 8 below.

 

2.             Position.

 

a.             Commencing as of the Effective Date, Executive shall serve as the
Company’s Vice President and General Counsel and shall report to the Chief
Executive Officer of the Company (the “CEO”).  Executive shall have such duties
and responsibilities as are consistent with such title and position and/or such
other duties and responsibilities as may be assigned from time to time by the
CEO or the Board of Directors of Lantheus MI Holdings, Inc. (the “Board”).  If
requested, Executive shall serve as an officer or a member of the Board of
Directors of any of the Company’s subsidiaries or affiliates without additional
compensation.

 

b.             Executive will devote Executive’s full business time and best
efforts to the performance of Executive’s duties hereunder and will not engage
in any other business, profession or occupation for compensation or otherwise
which would conflict or interfere with the rendition of such services either
directly or indirectly, without the prior written consent of the Board; provided
that nothing herein shall preclude Executive, subject to the prior approval of
the Board, from accepting appointment to or continuing to serve on any board of
directors or trustees of any business corporation or any charitable
organization; provided in each case, and in the aggregate, that such activities
do not conflict or interfere with the performance of Executive’s duties
hereunder or conflict with Section 9.

 

--------------------------------------------------------------------------------


 

3.             Base Salary.  During Executive’s employment hereunder, the
Company shall pay Executive a base salary at the annual rate of $265,000,
payable in regular installments in accordance with the Company’s payment
practices from time to time.  Executive shall be entitled to annual performance
and salary review, and any increase in base salary shall be in the sole
discretion of the Compensation Committee of the Board.  Executive’s annual base
salary, as in effect from time to time, is hereinafter referred to as the “Base
Salary”.

 

4.             Annual Bonus.  With respect to each fiscal year ending during
Executive’s employment hereunder, Executive shall be eligible to earn an annual
bonus award of up to thirty percent (30%) of Executive’s Base Salary (the
“Target”) based upon achievement of annual EBITDA and/or other performance
targets established by the Compensation Committee of the Board within the first
three months of each fiscal year (the “Annual Bonus”).  The Annual Bonus, if
any, shall be paid to Executive at the same time as an annual bonus is paid to
other similarly situated executives; provided, that Executive is an active
employee in good standing with the Company on such date of payment.

 

5.             Equity.  Executive shall be eligible to receive equity awards
from time to time pursuant to the Lantheus MI Holdings, Inc. 2008 Equity
Incentive Plan, commensurate with Executive’s level of responsibilities and the
level of awards for similarly situated executives, as determined by the
Compensation Committee of the Board in its sole discretion.  The terms and
conditions of any such equity awards shall be set forth in a separate award
agreement.

 

6.             Employee Benefits.  During Executive’s employment hereunder,
Executive shall be entitled to participate in the Company’s health, life and
disability insurance, and retirement and fringe employee benefit plans as in
effect from time to time (collectively “Employee Benefits”), on the same basis
as those benefits are generally made available to other similarly situated
executives of the Company.

 

7.             Business Expenses.  During Executive’s employment hereunder,
reasonable business expenses incurred by Executive in the performance of
Executive’s duties hereunder shall be reimbursed by the Company in accordance
with Company policies.

 

8.             Termination.  Executive’s employment hereunder may be terminated
by either party at any time and for any reason; provided that Executive will be
required to give the Company at least 60 days advance written notice of any
resignation of Executive’s employment.  Notwithstanding any other provision of
this Agreement, the provisions of this Section 8 shall exclusively govern
Executive’s rights upon termination of employment with the Company and its
affiliates.

 

2

--------------------------------------------------------------------------------


 

a.             By the Company For Cause or By Executive Resignation.

 

(i)            Executive’s employment hereunder may be terminated by the Company
for Cause (as defined below) and shall terminate automatically upon Executive’s
resignation; provided that Executive will be required to give the Company at
least 60 days advance written notice of a resignation.

 

(ii)           For purposes of this Agreement, “Cause” shall mean
(A) Executive’s breach of any fiduciary duty or material legal or contractual
obligation to the Company or any of its affiliates (including, without
limitation, pursuant to a Company or affiliate policy or the restrictive
covenants set forth in Section 9 or Section 10 of this Agreement or any other
applicable restrictive covenants between the Executive and the Company or any of
its affiliates), or the Company’s direct or indirect equity holders,
(B) Executive’s failure to follow the reasonable instructions of the CEO or the
Board, which are consistent with Section 2(a) hereof (other than as a result of
total or partial incapacity due to physical or mental illness), which breach, if
curable, is not cured within 30 days after notice to Executive specifying in
reasonable detail the nature of such breach, or, if cured, recurs within 180
business days, (C) Executive’s gross negligence, willful misconduct, fraud,
insubordination, acts of dishonesty or conflict of interest relating to the
Company or any of its affiliates or direct or indirect equityholders or
(D) Executive’s commission of any misdemeanor which has a material impact on the
affairs, business or reputation of the Company or any of its affiliates or
Executive’s indictment for, or plea of nolo contendere to, a crime constituting
a felony under the laws of the United States or any state thereof.

 

(iii)          If Executive’s employment is terminated by the Company for Cause,
or if Executive resigns, Executive shall be entitled to receive (A) the Base
Salary through the date of termination and (B) reimbursement, within 30 days
following submission by Executive to the Company of appropriate supporting
documentation, for any unreimbursed business expenses properly incurred by
Executive in accordance with Company policy prior to the date of Executive’s
termination; provided claims for such reimbursement (accompanied by appropriate
supporting documentation) are submitted to the Company within 30 days following
the date of Executive’s termination of employment.  In the event of Executive’s
resignation (but, for the avoidance of doubt, not upon a termination of
employment by the Company for Cause), Executive shall also be entitled to such
vested or accrued Employee Benefits, if any, as to which Executive may be
entitled under the employee benefit plans of the Company (the amounts described
in clauses (A) and (B) hereof, together with all accrued Employee Benefits, if
any, being referred to as the “Accrued Rights”).

 

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive, except as set forth in this Section 8(a)(iii),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

 

3

--------------------------------------------------------------------------------


 

b.             Disability or Death.

 

(i)            Executive’s employment hereunder shall terminate upon Executive’s
death and may be terminated by the Company due to Executive’s physical or mental
illness, injury or infirmity which is reasonably likely to prevent and/or
prevents Executive from performing his essential job functions for a period of
(A) ninety (90) consecutive calendar days or (B) an aggregate of one hundred
twenty (120) calendar days out of any consecutive twelve (12) month period (such
illness, injury or infirmity is hereinafter referred to as “Disability”).  Any
question as to the existence of the Disability of Executive as to which
Executive and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to Executive and the
Company.  If Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing. 
The determination of Disability made in writing to the Company and Executive
shall be final and conclusive for all purposes of the Agreement.

 

(ii)           Upon termination of Executive’s employment hereunder for either
Disability or death, Executive or Executive’s estate (as the case may be) shall
be entitled to receive the Accrued Rights.

 

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 8(b)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

 

c.             By the Company Without Cause.

 

(i)            If Executive’s employment is terminated by the Company without
Cause (other than by reason of death or Disability), Executive shall be entitled
to receive:

 

(A)          the Accrued Rights;

 

(B)          subject to Executive’s continued compliance with the provisions of
Sections 9, 10 and 11 and contingent upon Executive executing an effective
release of claims against the Company and its affiliates (i.e., not revoked), in
the form provided as Exhibit A hereto (the “Release”), a pro rata portion of the
Target Annual Bonus amount that Executive would have been eligible to receive
pursuant to Section 4 hereof in such year of termination, based upon the
percentage of the fiscal year that shall have elapsed through the date of
Executive’s termination of employment, payable at such time as the Annual Bonus
would have otherwise been payable to Executive pursuant to Section 4 had
Executive’s employment not terminated;

 

(C)          subject to Executive’s continued compliance with the provisions of
Sections 9, 10 and 11 and contingent upon Executive’s

 

4

--------------------------------------------------------------------------------


 

execution of an effective Release (i.e., not revoked), continued payment of the
Base Salary in accordance with the Company’s normal payroll practices for
(x) six (6) months after the date of termination if such termination occurs on
or prior to the second anniversary of the Effective Date and (y) twelve (12)
months after the date of termination if such termination occurs after the second
anniversary of the Effective Date (such six- or twelve-month period, as
applicable, being the “Severance Period”); provided that the aggregate amount
described in this clause (C) shall be reduced by the present value of any other
cash severance or termination benefits payable to Executive under any other
plans, programs or arrangements of the Company or its affiliates or applicable
law; provided, further, each payment of Base Salary is intended to constitute a
separate payment within the meaning of Section 409A of the United States
Internal Revenue Code of 1986, as amended, and the regulations thereunder
(collectively, the “Code”); and

 

(D)          subject to Executive’s continued compliance with the provisions of
Sections 9, 10 and 11 and contingent upon Executive’s execution of an effective
Release (i.e., not revoked), continued life insurance and group medical coverage
during the Severance Period for Executive and Executive’s eligible dependents
upon the same terms as provided to similarly situated executive officers of the
Company and at the same coverage levels as in effect for active employees during
the Severance Period; provided that such continued life insurance and/or group
medical coverage shall cease upon Executive becoming eligible for life insurance
and/or medical coverage, as applicable, from a prior employer or Executive
becoming employed by another employer and eligible for life insurance and/or
medical coverage, as applicable, with such other employer.

 

(ii)           Following Executive’s termination of employment by the Company
without Cause (other than by reason of Executive’s death or Disability), except
as set forth in Section 8(c)(i), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

 

d.             Notice of Termination.  Any purported termination of employment
by the Company or by Executive (other than due to Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 13(j) hereof.  For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.

 

e.             Board/Committee Resignation.  Upon termination of Executive’s
employment for any reason, Executive agrees to resign, as of the date of such
termination and to the extent applicable, from the Board (and any committees
thereof) and the Board of Directors (and any committees thereof) of any of the
Company’s subsidiaries or affiliates.

 

5

--------------------------------------------------------------------------------


 

9.             Non-Competition.

 

a.             Executive acknowledges and recognizes the highly competitive
nature of the businesses of the Company and its affiliates and accordingly
agrees as follows:

 

(1)           During Executive’s employment with the Company and, for a period
of one year following the date Executive ceases to be employed by the Company
(the “Restricted Period”), Executive will not, whether on Executive’s own behalf
or on behalf of or in conjunction with any person, firm, partnership, joint
venture, association, corporation or other business organization, entity or
enterprise whatsoever (“Person”), directly or indirectly solicit or assist in
soliciting in competition with the Company, the business of any client or
prospective client:

 

(i)            with whom Executive had personal contact or dealings on behalf of
the Company during the one-year period preceding Executive’s termination of
employment;

 

(ii)           with whom employees reporting to Executive had personal contact
or dealings on behalf of the Company during the one year immediately preceding
the Executive’s termination of employment; or

 

(iii)          for whom Executive had direct or indirect responsibility during
the one year immediately preceding Executive’s termination of employment.

 

(2)           During the Restricted Period, Executive will not directly or
indirectly:

 

(i)            engage in any business that competes with the business or
businesses of the Company or any of its affiliates, namely in the testing,
development and manufacturing services for the development, manufacture,
distribution, marketing or sale of radiopharmaceutical products, contrast
imaging agents and/or radioactive generators for the global medical imaging and
pharmaceutical industries, and including, without limitation, businesses which
the Company or its affiliates have specific plans to conduct in the future and
as to which Executive is aware of such planning (a “Competitive Business”);

 

(ii)           enter the employ of, or render any services to, any Person (or
any division or controlled or controlling affiliate of any Person) who or which
engages in a Competitive Business;

 

6

--------------------------------------------------------------------------------


 

(iii)          acquire a financial interest in, or otherwise become actively
involved with, any Competitive Business, directly or indirectly, as an
individual, partner, shareholder, officer, director, principal, agent, trustee
or consultant; or

 

(iv)          interfere with, or attempt to interfere with, business
relationships (whether formed before, on or after the date of this Agreement)
between the Company or any of its affiliates and customers, clients, suppliers,
partners, members or investors of the Company or its affiliates.

 

(3)           Notwithstanding anything to the contrary in this Agreement,
Executive may, directly or indirectly, own, solely as an investment, securities
of any Person engaged in the business of the Company or its affiliates which are
publicly traded on a national or regional stock exchange or on the
over-the-counter market if Executive (i) is not a controlling person of, or a
member of a group which controls, such Person and (ii) does not, directly or
indirectly, own 5% or more of any class of securities of such Person.

 

(4)           During the Restricted Period, Executive will not, whether on
Executive’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly:

 

(i)            solicit or encourage any employee or consultant of the Company or
its affiliates to leave the employment of, or cease providing services to, the
Company or its affiliates; or

 

(ii)           hire any such employee or consultant who was employed by or
providing services to the Company or its affiliates as of the date of
Executive’s termination of employment with the Company or who left the
employment of or ceased providing services to the Company or its affiliates
coincident with, or within one year prior to or after, the termination of
Executive’s employment with the Company.

 

b.             It is expressly understood and agreed that although Executive and
the Company consider the restrictions contained in this Section 9 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable.  Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be

 

7

--------------------------------------------------------------------------------


 

amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.

 

c.             The provisions of this Section 9 shall survive the termination of
this Agreement and Executive’s employment for any reason.

 

10.          Non-Disparagement.  The Executive shall not at any time (whether
during or after Executive’s employment with the Company) make, or cause to be
made, any statement or communicate any information (whether oral or written)
that disparages or reflects negatively on the Company or any of its affiliates,
except for truthful statements that may be made pursuant to legal process,
including without limitation in litigation, arbitration or similar dispute
resolution proceedings.  This Section 10 shall survive the termination of this
Agreement and Executive’s employment for any reason.

 

11.          Confidentiality; Intellectual Property.

 

a.             Confidentiality.

 

(i)            Executive will not at any time (whether during or after
Executive’s employment with the Company) (x) retain or use for the benefit,
purposes or account of Executive or any other Person; or (y) disclose, divulge,
reveal, communicate, share, transfer or provide access to any Person outside the
Company (other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information —
including, without limitation, trade secrets, know-how, research and
development, software, databases, inventions, processes, formulae, technology,
designs and other intellectual property, information concerning finances,
investments, profits, pricing, costs, products, services, vendors, customers,
clients, partners, investors, personnel, compensation, recruiting, training,
advertising, sales, marketing, promotions, government and regulatory activities
and approvals — concerning the past, current or future business, activities and
operations of the Company, its subsidiaries or affiliates and/or any third party
that has disclosed or provided any of same to the Company on a confidential
basis (“Confidential Information”) without the prior written authorization of
the Board.

 

(ii)           Confidential Information shall not include any information that
is (A) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (B) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (C) required by
law to be disclosed; provided that Executive shall give prompt written notice to
the Company of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment.

 

(iii)          Except as required by law, Executive will not disclose to anyone,
other than Executive’s immediate family and legal or financial advisors, the

 

8

--------------------------------------------------------------------------------


 

existence or contents of this Agreement; provided that Executive may disclose to
any prospective future employer the provisions of Sections 9, 10 and 11 of this
Agreement provided they agree to maintain the confidentiality of such terms.

 

(iv)          Upon termination of Executive’s employment with the Company for
any reason, Executive shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
subsidiaries or affiliates; (y) immediately return to the Company all Company
property and destroy, delete, or return to the Company, at the Company’s option,
all originals and copies in any form or medium (including memoranda, books,
papers, plans, computer files, letters and other data) in Executive’s possession
or control (including any of the foregoing stored or located in Executive’s
office, home, laptop or other computer, whether or not Company property) that
contain Confidential Information or otherwise relate to the business of the
Company, its affiliates and subsidiaries, except that Executive may retain only
those portions of any personal notes, notebooks and diaries that do not contain
any Confidential Information; and (z) notify and fully cooperate with the
Company regarding the delivery or destruction of any other Confidential
Information of which Executive is or becomes aware and promptly return any other
Company property in Executive’s possession.

 

b.             Intellectual Property.

 

(i)            If Executive has created, invented, designed, developed,
contributed to or improved any works of authorship, inventions, intellectual
property, materials, documents or other work product (including without
limitation, research, reports, software, databases, systems, applications,
presentations, textual works, content, or audiovisual materials) (“Works”),
either alone or with third parties, prior to Executive’s employment by the
Company, that are relevant to or implicated by such employment (“Prior Works”),
Executive hereby grants the Company a perpetual, non-exclusive, royalty-free,
worldwide, assignable, sublicensable license under all rights and intellectual
property rights (including rights under patent, industrial property, copyright,
trademark, trade secret, unfair competition and related laws) therein for all
purposes in connection with the Company’s current and future business.  A list
of all such material Works as of the date hereof is attached hereto as
Exhibit B.

 

(ii)           If Executive creates, invents, designs, develops, contributes to
or improves any Works, either alone or with third parties, at any time during
Executive’s employment by the Company and within the scope of such employment
and/or with the use of any Company resources (“Company Works”), Executive shall
promptly and fully disclose such works to the Company and hereby irrevocably
assigns, transfers and conveys, to the maximum extent permitted by applicable
law, all rights and intellectual property rights therein (including rights under
patent, industrial property, copyright, trademark, trade secret, unfair
competition and related laws) to the Company to the extent ownership of any such
rights does not vest originally in the Company.

 

9

--------------------------------------------------------------------------------

 

(iii)          Executive agrees to keep and maintain adequate and current
written records (in the form of notes, sketches, drawings, and any other form or
media requested by the Company) of all Company Works.  The records will be
available to and remain the sole property and intellectual property of the
Company at all times.

 

(iv)          Executive shall take all requested actions and execute all
requested documents (including any licenses or assignments required by a
government contract) at the Company’s expense (but without further remuneration)
to assist the Company in validating, maintaining, protecting, enforcing,
perfecting, recording, patenting or registering any of the Company’s rights in
the Prior Works and Company Works.  If the Company is unable for any other
reason to secure Executive’s signature on any document for this purpose, then
Executive hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as Executive’s agent and attorney-in-fact, to act
for and on Executive’s behalf to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.

 

(v)           Executive shall not improperly use for the benefit of, bring to
any premises of, divulge, disclose, communicate, reveal, transfer or provide
access to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party.  Executive
hereby indemnifies, holds harmless and agrees to defend the Company and its
officers, directors, partners, employees, agents and representatives from any
breach of the foregoing covenant.  Executive shall comply with all relevant
policies and guidelines of the Company, including regarding the protection of
confidential information and intellectual property and potential conflicts of
interest.  Executive acknowledges that the Company may amend any such policies
and guidelines from time to time, and that Executive remains at all times bound
by their most current version.

 

c.             The provisions of this Section 11 shall survive the termination
of this Agreement and Executive’s employment for any reason.

 

12.          Specific Performance.  Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 9, Section 10 or Section 11 would be inadequate and the
Company would suffer irreparable damages as a result of such breach or
threatened breach.  In recognition of this fact, Executive agrees that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company, without posting any bond, shall be entitled to cease making any
payments or providing any benefit otherwise required by this Agreement and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.

 

10

--------------------------------------------------------------------------------


 

13.          Miscellaneous.

 

a.             Governing Law.  This Agreement shall be governed by, construed
and interpreted in all respects, in accordance with the laws of the State of New
York, without regard to conflicts of laws principles thereof.

 

b.             Entire Agreement/Amendments.  This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company and supersedes all prior agreements, understandings, discussions,
negotiations and undertakings, whether written or oral between the Executive and
the Company or any of its affiliates with respect to the Executive’s employment,
including, without limitation, the Offer of Employment by and between the
Company and the Executive, dated as of January 11, 2008.  There are no
restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein.  This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto.

 

c.             No Waiver.  The failure of a party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver of such party’s rights or deprive such party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.

 

d.             Severability.  In the event that any one or more of the
provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not be affected thereby.

 

e.             Assignment.  This Agreement, and all of Executive’s rights and
duties hereunder, shall not be assignable or delegable by Executive.  Any
purported assignment or delegation by Executive in violation of the foregoing
shall be null and void ab initio and of no force and effect.  This Agreement may
be assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company.  Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.

 

f.             Set Off.  The Company’s obligation to pay Executive the amounts
provided and to make the arrangements provided hereunder shall be subject to
set-off, counterclaim or recoupment of amounts owed by Executive to the Company
or its affiliates.

 

g.             Dispute Resolution.  Except with respect to Sections 9, 10, 11
and 12 hereof, any controversy or claim arising out of or related to any
provision of this Agreement that cannot be mutually resolved by the parties
hereto shall be settled by final, binding and nonappealable arbitration in New
York, NY by a single arbitrator.

 

11

--------------------------------------------------------------------------------


 

Subject to the following provisions, the arbitration shall be conducted in
accordance with the applicable rules of American Arbitration Association then in
effect.  Any award entered by the arbitrator shall be final, binding and
nonappealable and judgment may be entered thereon by either party in accordance
with applicable law in any court of competent jurisdiction.  This arbitration
provision shall be specifically enforceable.  The arbitrator shall have no
authority to modify any provision of this Agreement or to award a remedy for a
dispute involving this Agreement other than a benefit specifically provided
under or by virtue of the Agreement.  Each party shall be responsible for its
own expenses relating to the conduct of the arbitration or litigation (including
attorney’s fees and expenses) and shall share the fees of the American
Arbitration Association and the arbitrator equally.

 

h.             Compliance with Section 409A of the Code.  The parties
acknowledge and agree that the interpretation of Section 409A of the Code and
its application to the terms of this Agreement is uncertain and may be subject
to change as additional guidance and interpretations become available.  Anything
to the contrary herein notwithstanding, all benefits or payments provided by the
Company to the Executive that would be deemed to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code are
intended to comply with Section 409A of the Code.  If, however, any such benefit
or payment is deemed to not comply with Section 409A of the Code, the Company
and the Executive agree to renegotiate in good faith any such benefit or payment
(including, without limitation, as to the timing of any severance payments
payable hereof), if possible, so that either (i) Section 409A of the Code will
not apply or (ii) compliance with Section 409A of the Code will be achieved. 
The Company shall consult with Executive in good faith regarding the
implementation of the provisions of this Section 13(h); provided that neither
the Company nor any of its employees or representatives shall have any liability
to Executive with respect to thereto.

 

i.              Successors; Binding Agreement.  This Agreement shall inure to
the benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

j.              Notice.  For the purpose of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

12

--------------------------------------------------------------------------------


 

If to the Company:

 

Lantheus Medical Imaging, Inc.
331 Treble Cove Rd.
Bldg. 600-2 N.
Billerica, MA 01862
Attention: Don Kiepert

 

 

 

With a copy to:

 

Lantheus MI Holdings, Inc.
c/o Avista Capital Partners, LP
65 East 55th Street, 18th Floor
New York, New York 10022
Attention: Ben Silbert, Esq.

 

 

 

If to Executive:

 

To Executive’s address on file with the
Company

 

k.             Executive Representation.  Executive hereby represents to the
Company that (i) Executive has been provided with sufficient opportunity to
review this Agreement and has been advised by the Company to conduct such review
with an attorney of his choice and (ii) the execution and delivery of this
Agreement by Executive and the Company and the performance by Executive of
Executive’s duties hereunder shall not constitute a breach of, or otherwise
contravene, the terms of any employment agreement or other agreement or policy
to which Executive is a party or otherwise bound.

 

l.              Cooperation.  Executive shall provide Executive’s reasonable
cooperation in connection with any action or proceeding (or any appeal from any
action or proceeding) which relates to events occurring during Executive’s
employment hereunder.  This provision shall survive any termination of this
Agreement or Executive’s employment.

 

m.           Withholding Taxes.  The Company may withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

 

n.             Counterparts.  This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

[Signatures on following page]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

Lantheus Medical Imaging, Inc.

MICHAEL DUFFY

 

 

 

 

/s/ Donald Kiepert

 

/s/ Michael P. Duffy

By:

Donald Kiepert

 

Title:

President and Chief Executive Officer

 

 

[Signature Page to Duffy Employment Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE

 

This RELEASE (“Release”) dated as of                       , 20     between
Lantheus Medical Imaging, Inc., a Delaware corporation (the “Company”), and
Michael Duffy (the “Executive”).

 

WHEREAS, the Company and the Executive previously entered into an employment
agreement dated March     , 2008 (the “Employment Agreement”); and

 

WHEREAS, the Executive’s employment with the Company has terminated effective
                 , 20    ;

 

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Employment Agreement, the Company and the Executive agree as
follows:

 

1.             Executive agrees to and does waive any claims he may have for
employment by the Company and agrees not to seek such employment or reemployment
by the Company in the future.  The Executive, on his own behalf and on behalf of
his heirs, estate and beneficiaries, further does hereby release the Company,
and in such capacities, any of its subsidiaries or affiliates, and each of their
respective past, present and future officers, directors, agents, employees,
shareholders, investors, employee benefit plans and their administrators or
fiduciaries, insurers of any such entities, and its and their successors and
assigns and others related to such entities from any and all claims made, to be
made, or which might have been made of whatever nature, whether known or
unknown, from the beginning of time, including those that arose as a consequence
of his employment with the Company, or arising out of the separation from the
Company, the severance of such employment relationship, or any act committed or
omitted during or after the existence of such employment relationship, all up
through and including the date on which this Release is executed, including, but
not limited to, those which were, could have been or could be the subject of an
administrative or judicial proceeding filed by the Executive or on his behalf
under federal, state or local law, whether by statute, regulation, in contract
or tort, and including, but not limited to, every claim for front pay, back pay,
wages, bonus, fringe benefit, any form of discrimination, wrongful termination,
tort, emotional distress, pain and suffering, breach of contract, fraud,
defamation, compensatory or punitive damages, interest, attorney’s fees,
reinstatement or reemployment, and any rights or claims under the Civil Rights
Act of 1866, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Civil Rights Act of
1964, Title VII, as amended, the Civil Rights Act of 1991, the Employee
Retirement Income Security Act of 1974, as amended, the Equal Pay Act, the
Worker Adjustment and Retraining Notification Act, the New York State Human
Rights Law, the New York City Human Rights Law, the Massachusetts Civil Rights
Act, the Massachusetts Equal Pay and Maternity Benefits Law, the Massachusetts
Equal Rights for Elderly and Disabled Law, the Massachusetts Small Necessities
Leave Act, the Massachusetts Age Discrimination Law, or any other federal, state
or local law relating to employment, discrimination in employment, termination
of employment, wages, benefits or otherwise.  The Executive acknowledges and
agrees that even though claims and facts in addition to those now known or
believed by him to exist may subsequently be discovered, it is his intention to
fully settle and release all claims he may have against the Company and the
persons and entities described above, whether known, unknown or suspected. 
Employee does not waive his right to file a charge with the Equal Employment
Opportunity Commission (“EEOC”) or participate in an investigation conducted by
the EEOC; however, Employee expressly waives his right to

 

15

--------------------------------------------------------------------------------


 

monetary or other relief should any administrative agency, including but not
limited to the EEOC, pursue any claim on Employee’s behalf.

 

2.             The Company and the Executive acknowledge and agree that the
release contained in Paragraph 1 does not, and shall not be construed to,
release or limit the scope of any existing obligation of the Company and/or any
of its subsidiaries or affiliates (i) to indemnify the Executive for his acts as
an officer or director of the Company and/or its subsidiaries or affiliates in
accordance with their respective charters or bylaws or under an indemnification
agreement to which the Executive and the Company or any of its subsidiaries are
parties or under any applicable Directors and Officers insurance policies or
under any applicable law or (ii) to the Executive and his eligible,
participating dependents or beneficiaries under any existing group welfare
(excluding severance), equity, or retirement plan of the Company in which the
Executive and/or such dependents are participants.

 

3.                 The Executive acknowledges that before entering into this
Release, he has had the opportunity to consult with any attorney or other
advisor of the Executive’s choice, and the Executive is hereby advised to do so
if he chooses.  The Executive further acknowledges that by signing this Release,
he does so of his own free will and act, that it is his intention to be legally
bound by its terms, and that no promises or representations have been made to
the Executive by any person to induce the Executive to enter into this Release
other than the express terms set forth herein.  The Executive further
acknowledges that he has carefully read this Release, knows and understands its
contents and its binding legal effect, including the waiver and release of
claims set forth in Paragraph 1 above.

 

4.                 The Executive acknowledges that he has been provided at least
21 days to review the Release.  In the event the Executive elects to sign this
Release prior to this 21 day period, he agrees that it is a knowing and
voluntary waiver of his right to wait the full 21 days.  The Executive further
understand that he has 7 days after the signing hereof to revoke this Release by
so notifying the Company ([ADDRESS], Attn: [NAME]) in writing, such notice to be
received by the Company within the 7 day period.  This Release shall not become
effective or enforceable, and no payments or benefits under Sections
8(c)(i)(B),(C) and (D) of the Employment Agreement, as applicable, shall be made
or provided, until this seven (7) day revocation period expires without the
Executive having revoked this Release.

 

IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.

 

 

Lantheus Medical Imaging, Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

16

--------------------------------------------------------------------------------


 

 

MICHAEL DUFFY

 

 

 

 

 

 

 

17

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PRIOR WORKS

 

[None]

 

18

--------------------------------------------------------------------------------
